            Case 1:20-cv-04032-LGS Document 23 Filed 08/31/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIM MORTIMER,

                             Appellant,
                                                                20 Civ. 4032 (LGS)
                      -against-

 HEIDI J. SORVINO, Chapter 11 Trustee, et                             ORDER
 al.,

                             Appellees.

LORNA G. SCHOFIELD, United States District Judge:

          WHEREAS, on May 13, 2020, pro se Appellant filed a motion to stay in Appellant’s

bankruptcy proceeding before the United State Bankruptcy Court for the Southern District of

New York (the “Bankruptcy Court”), pending the instant appeal of the Bankruptcy Court’s order

directing the appointment of a Chapter 11 Trustee (“Direction Order”). The motion to stay was

denied.

          WHEREAS, on August 7, 2020, Appellee Heidi Sorvino, the appointed Chapter 11

Trustee, filed a motion in the Bankruptcy Court, seeking orders authorizing the sale of the

Property (the “Sale Motion”), and the Bankruptcy Court has not yet ruled on such motion.

          WHEREAS, on August 14, 2020, Appellant filed a motion to stay the marketing of and

potential sale of Appellant’s apartment building located at 60 West 91st Street, New York, New

York 10024 (the “Property”) in the district court. (Dkt. No. 18). Appellee filed an opposition to

the motion for stay on the bases that the motion fails to comply with Federal Rule of Bankruptcy

Procedure (“FRBP”) 8007 and does not meet the standard for granting a stay of bankruptcy

proceedings. (Dkt. No. 19).

          WHEREAS, Appellant’s motion to stay should be construed liberally as she is proceeding

pro se. See In re Motors Liquidation Co., No. 12 Civ. 4138, 2013 WL 143805 (S.D.N.Y. Jan. 10,
          Case 1:20-cv-04032-LGS Document 23 Filed 08/31/20 Page 2 of 3




2013) (citing Harris v. City of NY, 607 F.3d 18, 24 (2d Cir. 2010)). Appellant appears to seek a

stay of the Direction Order pending the appeal, as previously sought in the Bankruptcy Court.

        WHEREAS, the district court, in determining whether to grant a stay under FRBP 8007,

considers four factors: (1) the likelihood that the party seeking the stay will prevail on the merits

on the appeal, (2) the likelihood the moving party will be irreparably harmed absent a stay, (3)

the prospect that others will be harmed if a stay is granted and (4) the public interest in granting

the stay. See In re Anderson, 560 B.R. 84, 88 (S.D.N.Y. 2016). Some courts in the Second

Circuit balance these factors, while others hold that a failure to satisfy any one is dispositive to

the success of the motion. Id. at 89, n.5.

        It is hereby

        ORDERED that the motion to stay is DENIED. Even assuming irreparable harm, a stay

is not warranted because the evidence does not support finding any of the other factors,

including importantly, the first factor.

        The first factor -- the likelihood that the movant will prevail on the merits of the appeal --

is a “critical” factor in this analysis. See Nken v. Holder, 556 U.S. 418, 433-34 (2009); accord In

re Taneja, No. 18 Civ. 9429, 2018 WL 6039388, at *1 (S.D.N.Y. Oct. 23, 2018). The record does

not show a probability, much less a substantial possibility, of success on the instant appeal of the

Direction Order. Appellant argues a likelihood of success because her Fourth Amendment and

Sixth Amendment rights were allegedly violated by the Chapter 11 Trustee, but the record

provides insufficient support for these allegations. To the extent the argument is the same as that

made before the Bankruptcy Court on the initial motion to stay -- that the Chapter 11 Trustee and

a creditor acted in an aggressive manner at the Property -- these alleged acts occurred following
         Case 1:20-cv-04032-LGS Document 23 Filed 08/31/20 Page 3 of 3




the appointment of Appellee as Chapter 11 Trustee and cannot make it more likely that the order

directing the appointment of a Chapter 11 Trustee was erroneous.

       Regarding the third factor -- the prospect that others will be harmed -- the record does not

show that the “balance of harms tips in favor of granting the stay.” In re Sabine Oil & Gas

Corp., 548 B.R. 674, 682 (Bankr. S.D.N.Y. 2016). Appellee has explained that a stay would

result in accruing interest on the secured claim, which could likely harm other creditors. As to

the public interest, the record does not provide information on how the public interest would be

affected by denying the motion to stay. Here, a stay may very well impede the public interest in

the administration of bankruptcy estates. See In re Adelphia Commc’ns Corp., 361 B.R. 337,

349 (S.D.N.Y. 2007) (“The public interest favors the expedient administration of the bankruptcy

proceedings.”). For the foregoing reasons, the motion to stay is denied.

       To the extent that Appellant seeks to stay an order authorizing the sale of the Property, the

Court does not have jurisdiction as the Bankruptcy Court has not yet ruled on the Sale Motion.

To the extent Appellant seeks an injunction or suspension of the proceedings, the record contains

insufficient evidence that moving first in the bankruptcy court would be impracticable as

required by FRBP 8007(b)(2)(A). Impracticability cannot be shown based on the record here.

       The Clerk of Court is respectfully directed to close Dkt. No. 18.



 Dated: August 31, 2020
        New York, New York
